DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910329315.3 filed on 04/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 is directed to an abstract idea. The claims does /do not include additional elements that are enough to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is threefold. First determine that the claim belong to a valid statutory class (i.e., process, machine, manufacture, or composition of matter. Second identify that an “abstract idea” is claimed. Third determine whether the claims contain something significantly more than the abstract idea, and/or determine the integration into practical implementation.
Claim 1 pertain to statutory classes. (Step 1).
Claim 1 pertain to mathematical relationship, e.g. abstract ideas. In this case mathematical relationships as evidenced in the specification involve using attitude, velocity and position data with navigation equation matrix and update the strapdown inertial solution. The result of the step 2A prong 1 analysis is that the claim(s) are directed to an abstract idea of using different mathematical equations related to attitude, velocity and position of missile as a body and updating the inertial navigation solution.
To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to abstract idea is showed below.
Claim 1: 

    PNG
    media_image1.png
    627
    570
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    725
    578
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    721
    598
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    690
    572
    media_image4.png
    Greyscale





    PNG
    media_image5.png
    518
    583
    media_image5.png
    Greyscale

Claim 1 is then examined to determine if the remaining limitations provide any additional element that integrate the judicial exception into a practical application (Step 2A prong 2). Claim 1 has additional elements of:  a missile body.
	With respect to step 2A prong 2, this additional element does not recite any practical application as it does not show any specific improvement or change of missile body. Rather it is discussing the update of inertial navigation solution which is a generic item for any moving vehicle or device and presents nothing but a mathematical equation.
The remaining question is whether any of the independent claims provide any additional element for the abstract idea under step 2B which can be significantly more.
Regarding claim 1 the claims only recite collection of multiple equations, mathematical model and matrices with velocity, attitude and position used as a parameter All the limitations are very generic and broad and do not represents anything special and uncommon.
	Considering all the limitations individually and in combination, the claimed additional elements do not show any inventive concept processing navigation equation such as improving the performance of an inertial system or position detection or any technology, and do not meaningfully limit the performance of the application and do not integrate the mathematical concept and equations into a practical implementation. Thus, they are rejected based on 35 U.S.C. 101.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, 2nd paragraph, set forth in this Office action.
	The closest prior art of record Falconnet et al. (US 5485384) (hereinafter Falconnet) teaches on board navigation system of aerial aircraft and presents inertial error, initial covariance and covariance matrix by equation 1,2 and 3.
	The closest prior art of record Muravez et al. (US 20040155142 A1) (hereinafter Muravez) teaches guidance system and control process for missile body using Kalman filter.
However, the prior arts alone and in combination fails to teach the whole subject matter altogether. 
	Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Frey, JR (US 20110167893 A1) – This art teaches the launch of precision guided weapon and using gyroscopic control.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        5/5/2022